          Case 18-41882         Doc 54     Filed 06/17/21 Entered 06/17/21 13:46:30                      Desc Ord 13
                                          Conf post - new plan Page 1 of 1

                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA




In re:

Timothy John Peters                                                                                Case No: 18−41882 − KHS
Renee Mary Peters

Debtor(s)                                                                                                      Chapter 13 Case




                ORDER CONFIRMING MODIFIED POSTCONFIRMATION CHAPTER 13 PLAN


It appears that a motion to modify the plan has been filed, that the plan as modified complies with Local Rule
3015−1, that notice of the motion to modify the plan was mailed to creditors, that a hearing was held, and that no
objection to the plan as modified has been made, or if made, has been since withdrawn or overruled by the court.

IT IS ORDERED:

         1. The plan as modified is confirmed and has become the plan; and
         2. Any request of the debtor for termination of the stays in Part 16 of the plan is granted.




Dated: 6/17/21                                                  Kathleen H Sanberg
                                                                United States Bankruptcy Judge

                                                                NOTICE OF ENTRY AND FILING ORDER OR JUDGMENT
                                                                Filed and docket entry made on June 17, 2021
                                                                Lori Vosejpka Clerk, United States Bankruptcy Court
                                                                By: LindaS Deputy Clerk




mnbocnf13post 13ocnfpo 12/2020
